      Case 2:14-cr-00238-JAM Document 138 Filed 03/17/21 Page 1 of 4


1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,              No.    2:14-cr-00238-JAM
11              Plaintiff,
12        v.                                ORDER DENYING DEFENDANT’S MOTION
                                            TO REDUCE SENTNCE
13   VICTOR MANUEL ÁLVAREZ-
     CONTRERAS,
14
                Defendant.
15

16        Victor Manuel Álvarez-Contreras filed a pro se motion for

17   sentence reduction under 18 U.S.C. § 3582.          See Mot. to Reduce

18   Sent. (“Mot.”), ECF No. 132.        The Government opposes Defendant’s

19   request.    See Opp’n, ECF No. 136.      For the reasons set forth

20   below, Defendant’s motion is denied.

21

22                                  I.   OPINION

23        A.     Amendment 782

24        Defendant first seeks a reduction in sentence based upon

25   Amendment 782, an amendment by the Sentencing Commission which

26   became effective on November 1, 2014 and revised the Drug

27   Quantity Table in U.S.S.G. § 2D1.1.          Mot. at 5; Opp’n at 3.

28        Generally, a court may “not modify a term of imprisonment
         Case 2:14-cr-00238-JAM Document 138 Filed 03/17/21 Page 2 of 4


1    once it has been imposed.”         18 U.S.C. § 3582(c); Dillon v.

2    United States, 560 U.S. 817, 824-25 (2010).            When determining

3    whether to grant a sentence reduction, courts follow the two-

4    step analysis set forth by the Supreme Court in Dillon.              560

5    U.S. at 826.      The first Dillon step requires courts to

6    “determine that a reduction is consistent with § 1B1.10 before

7    it may consider whether the authorized reduction is warranted,

8    either in whole or in part, according to the factors set forth

9    in § 3553(a).”      Id.     A reduction is not consistent with § 1B1.10

10   and therefore not authorized if the amendment “does not have the

11   effect of lowering the defendant’s applicable guideline range.”

12   U.S.S.G. § 1B1.10(a)(2)(B).

13          The Government argues Defendant’s motion fails at the first

14   step of Dillon.       Opp’n at 3-5.    Specifically, the Government

15   contends Defendant does not qualify for a sentence reduction

16   because Amendment 782 did not have the effect of lowering his

17   Guidelines range.       Id.   The Court agrees.     The Court finds that

18   the offense level of 32 remains the same, and consequently

19   Defendant’s Guidelines range remains unchanged.1            See Opp’n at 3-

20   4.    Because Amendment 782 did not have the effect of lowering
21   his Guidelines range, Defendant is ineligible for relief under

22   that amendment.       Id.   Accordingly, Defendant’s motion for

23   sentence reduction based upon Amendment 782 is denied.

24   1 The Court acknowledges Defendant’s request that the Court
     revisit his leadership enhancement. Mot. at 5. However,
25   Defendant’s attempt to relitigate his leadership enhancement
     through his Amendment 782 motion is improper because Amendment
26   782 did not authorize a plenary resentencing or re-examination of
     previously applied sentencing enhancements. Opp’n at 4 (citing
27   to United States v. Ornelas, 825 F.3d 548, 550 (9th Cir. 2016)).
     Therefore, Defendant’s leadership enhancement cannot be revisited
28   through this Motion.
      Case 2:14-cr-00238-JAM Document 138 Filed 03/17/21 Page 3 of 4


1        B.      First Step Act

2        Defendant next seeks a sentence reduction based upon the

3    First Step Act, Pub. L. No. 115-391, 132 Stat. 5194.          Mot. at 1.

4        To determine a defendant’s eligibility for relief under the

5    First Step Act, courts first ask whether the defendant’s

6    conviction constitutes a “covered offense” within the meaning of

7    the First Step Act.    See Dillon, 560 U.S. at 826.        A “covered

8    offense” “means a violation of a Federal criminal statute, the

9    statutory penalties for which were modified by section 2 or 3 of

10   the Fair Sentencing Act of 2010 that was committed before August

11   3, 2010.”   Pub. L. No. 115-391, 132 Stat. 5194.

12       Here, the Court finds Defendant’s conviction is not a

13   covered offense.    Defendant was convicted of conspiracy to

14   manufacture at least 100 marijuana plants in violation of 21

15   U.S.C. §§ 846 and 841(a)(1).      PSR ¶ 1.    This conviction

16   involving marijuana does not constitute a “covered offense”

17   because section 2 of the Fair Sentencing Act of 2010 modified

18   the statutory penalties for violations involving crack cocaine,

19   not for violations involving marijuana.        See Pub. L. No. 115-

20   391, 132 Stat. 5194.    Because Defendant’s statutory penalties
21   were not altered by the Fair Sentencing Act of 2010, Defendant

22   is ineligible for relief under the First Step Act.

23       Accordingly, Defendant’s motion for relief under the First

24   Step Act is denied.

25       C.      Ineffective Assistance of Counsel

26       Lastly, Defendant argues he was deprived of his Sixth
27   Amendment right to counsel, pointing out in his motion several

28   instances of ineffectiveness by his trial counsel in connection
      Case 2:14-cr-00238-JAM Document 138 Filed 03/17/21 Page 4 of 4


1    with his guilty plea and sentencing.        Mot. at 4–5.    The

2    Government counters that Defendant’s ineffectiveness claims are

3    not cognizable.    Opp’n at 7-10.    The Court, however, does not

4    reach the merits of defendant’s ineffectiveness claims because

5    Defendant has not brought his motion properly under 28 U.S.C.

6    § 2255.   See E.D. Cal. L.R. 190; Opp’n at 7.

7

8                                 II.    ORDER

9        For the reasons set forth above, the Court DENIES

10   Defendant’s Motion to Reduce Sentence.

11       IT IS SO ORDERED.

12   Dated: March 16, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
